USDC IN/ND case 2:10-cr-00218-JVB-APR document 125 filed 06/25/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA,                         )
          Plaintiff,                              )
                                                  )
       v.                                         )   CAUSE NO.: 2:10-CR-218-JVB-APR
                                                  )
ROGELIO MALDONADO,                                )
          Defendant.                              )

                                    OPINION AND ORDER

       This matter is before the Court on a Motion for Compassionate Release [DE 115], filed by

Defendant Rogelio Maldonado, pro se, on May 8, 2020, and on a document filed under seal [DE

124], filed by the Government on June 8, 2020.

                                        BACKGROUND

       On December 3, 2010, a Complaint was filed alleging Defendant conspired to possess with

intent to distribute cocaine. Defendant was arrested on December 3, 2010. After a detention

hearing, Defendant was released on bond pending trial. On December 15, 2010, an Indictment was

filed, and, on June 16, 2011, a Superseding Indictment was filed, charging Defendant with

conspiracy to distribute cocaine in violation of 18 U.S.C. § 846 and use of a firearm in furtherance

of a drug trafficking crime in violation of 18 U.S.C. § 924(c). On July 19, 2011, Defendant failed

to appear in Court. His bond was later revoked on August 3, 2011.

       On December 2, 2016, Defendant pled guilty the counts pending against him. At the

March 2, 2017 sentencing hearing, the Court accepted the parties’ plea agreement and sentenced

Defendant to a total of 120 months imprisonment and 4 years supervised release. Defendant is

currently confined at the low security satellite prison (FSL-Elkton) adjacent to the Federal

Correctional Institution Elkton (FCL-Elkton) in Ohio.
USDC IN/ND case 2:10-cr-00218-JVB-APR document 125 filed 06/25/20 page 2 of 3


         On May 8, 2020, Defendant filed the instant motion, asking to be released from a Bureau

of Prisons facility and placed on home confinement. On May 11, 2020, the Court issued an Order

referring this matter to the Federal Community Defender to consider filing a supplemental brief in

support of Defendant’s request. The Federal Community Defender declined to file a brief. The

Government filed a response and medical records on June 8, 2020.

                                           ANALYSIS

         As a preliminary matter, no separate motion was filed seeking to keep docket entry 124

under seal, but the document itself was given the label “motion to seal” when it was filed. The

document contains personal identifiers and medical information that ought to be maintained under

seal. Therefore, the document will be maintained under seal.

         Under 18 U.S.C. § 3582(c)(1)(A), the Court can grant a defendant’s motion for

compassionate release if the defendant complied with the administrative exhaustion requirement

and the Court, having considered the factors found at 18 U.S.C. § 3553(a) as applicable, finds that

extraordinary and compelling reasons warrant compassionate release and that compassionate

release is consistent with the United States Sentencing Commission’s applicable policy statements.

         However, Defendant asks for release to home confinement. While compassionate release—

that is, a reduction in sentence—is governed by § 3582(c)(1)(A), the location where a sentence is

served is not. Authority for determining the location where a sentence is served (including home

confinement) is given to the Bureau of Prisons. See 18 U.S.C. §§ 3621(b), 3624(c)(2). The Court

does not have the authority to order the remainder of Defendant’s sentence to be served on home

confinement. United States v. Council, No. 1:14-CR-14-5, 2020 WL 3097461, at *7 (June 11,

2020); United States v. Neeley, No. 1:14-cr-00096, 2020 WL 1956126, at *2 (S.D. Ind. Apr. 23,

2020).



                                                2
USDC IN/ND case 2:10-cr-00218-JVB-APR document 125 filed 06/25/20 page 3 of 3


       The request for home confinement must be denied because the Court lacks authority to

grant the requested relief. Defendant explicitly clarified that he was “not asking that his remaining

sentence be reduced or suspended, only that [he] b allowed to serve out the remainder of his

sentence on home confinement.” (Mot. 2, ECF No. 115). The Court makes no finding regarding

relief under 18 U.S.C. § 3582(c)(1)(A), as that relief was explicitly not requested.

                                         CONCLUSION

       Based on the foregoing, the Court hereby DENIES the Motion for Compassionate Release

[DE 115]. The Court DIRECTS the Clerk of Court to MAINTAIN UNDER SEAL the document

filed at docket entry 124.

       SO ORDERED on June 25, 2020.

                                                  s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                 3
